J-S44027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF D.D.C., A MINOR                    IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA




APPEAL OF: D.D.C.

                                                           No. 3400 EDA 2015


         Appeal from the Dispositional Order Entered October 14, 2015
             In the Court of Common Pleas of Philadelphia County
               Juvenile Division at No: CP-51-JV-0001393-2015


BEFORE:       FORD ELLIOTT, P.J.E., STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                            FILED SEPTEMBER 01, 2016

        Appellant D.D.C. appeals from the October 14, 2015 dispositional

order1 of the Court of Common Pleas of Philadelphia County (“juvenile

court”), which adjudicated him delinquent of, inter alia, aggravated assault.

For the reasons set forth below, we reverse the adjudication of delinquency

based    on   aggravated      assault,    otherwise    affirm   the   adjudication   of

delinquency, and remand this case for a new dispositional hearing.

        The underlying incident in this case occurred on June 21, 2015.              At

about 6:00 p.m. on that day, ten to twelve boys, including Appellant,
____________________________________________


1
  Although Appellant styles his appeal as being from the adjudication of
delinquency, “the appealable order is not the adjudication of delinquency
(the equivalent of a finding of guilt in criminal matters), but rather is the
dispositional order (the equivalent of the judgment of sentence in criminal
matters).” In re J.D., 798 A.2d 210, 211 n.1 (Pa. Super. 2002). We have
corrected the caption accordingly.
J-S44027-16



entered a pizzeria owned and operated by David Ouladdaoud (“victim”).

N.T., Suppression Hearing, 10/2/2015, at 5-8. Upon entry, two of the boys

placed orders while Appellant and the others loitered in the restaurant’s

dining room. Id. at 6-7. The victim informed the remaining children that

they had to leave if they were not going to make any purchases. Id. at 7.

Instead of leaving, the boys began to curse and act as if they “own[ed] the

place.” Id. at 7-8, 10. The victim asked again for the boys to leave and

warned them to do so before he called 911. Id. at 10.

       It was at this point that Appellant indicated that he had money and

could buy something. Id. at 11. However, the victim deemed Appellant’s

offer too late and once more requested that Appellant and the others leave.

Id. Appellant responded by twice picking up a trash can and throwing it on

the floor.2 Id. Appellant then picked up a yellow, plastic caution sign and

swung it toward the victim twice, striking him once on the side. Id. at 12-

14. It was only after the victim took hold of the sign and broke it into pieces

that Appellant and the other boys finally left the pizzeria. Id. at 12, 14.

       The victim followed the boys outside, whereupon he saw Appellant

standing six to seven feet away on his right. Id. at 13, 16-17. Fixated on
____________________________________________


2
  The two instances in which Appellant threw the trash can on the floor were
separate events. The first occurred after the victim told Appellant that it
was too late to place an order and had to leave. N.T., Suppression Hearing,
10/2/2015, at 11. Appellant then allowed the victim and his employees to
pick up the mess and place the trash can back in its place before taking it
and throwing it on the floor a second time. Id.



                                           -2-
J-S44027-16



Appellant’s position to his right, the victim was unaware that another boy to

his left had taken possession of a large stick from a nearby tree. Id. at 15-

16. The unidentified assailant then used the stick to deliver a sudden, hard

strike to the victim’s head.        Id. 13, 17-18.   Although the attack did not

incapacitate the victim, it did cause significant blood loss. Id. at 19-20.

       The delinquency petition later charged Appellant with the following

offenses: disorderly conduct, criminal mischief, possession of an instrument

of crime, reckless endangerment of another person, simple assault, and

aggravated assault.3        As to the aggravated assault charge, the petition

specifically alleged that Appellant had delivered the blow with the stick. The

juvenile court, however, declined to hold Appellant directly responsible for

what actually had been the act of the other, stick-wielding boy. Id. at 55,

69-70. It likewise refused to find Appellant culpable for the attack as a co-

conspirator.     Id. at 54-55.         Nonetheless, the juvenile court premised

Appellant’s liability for aggravated assault on his behavior with the plastic

caution sign and found Appellant guilty of all charges except reckless

endangerment. Id. at 69, 71-72. After adjudicating Appellant delinquent,

the juvenile court placed him on probation and ordered, inter alia, that he

live with his aunt and uncle, pay restitution to the victim, and participate in


____________________________________________


3
  18 Pa.C.S.A. §§ 5503(a)(1), 3304(a), 907(a), 2705, 2701(a)(1), and
2702(a)(4), respectively.




                                           -3-
J-S44027-16



individual and family therapy.   N.T., Dispositional Hearing, 10/14/2015, at

14-16.

      On appeal, Appellant challenges only the juvenile court’s finding as to

the aggravated assault charge.     See Appellant’s Brief at 11 n.2.    To that

end, he presents the following three issues for our review:

      1. Did not the [juvenile] court violate due process of law by
      finding [Appellant] guilty of aggravated assault . . . where the
      allegata and probata did not match?

      2. Was not the evidence of aggravated assault . . . insufficient to
      support a finding of guilt?

      3. Did not the [juvenile] court err in adjudicating [Appellant]
      delinquent?


Id. at 4-5.

      Appellant’s first issue challenges the propriety of finding Appellant

guilty of aggravated assault when the allegations in the delinquency petition

did not match the evidence presented at trial.      Id. at 15-20.     Appellant

argues that the behavior specified in the delinquency petition was the only

conduct for which he could have been adjudicated delinquent of aggravated

assault. Id. The Commonwealth, on the other hand, asserts that Appellant

did not raise this issue before the juvenile court and thus waived it for

appeal. Commonwealth’s Brief at 7-8. We agree.

      To preserve a discrepancy issue for appeal, one must typically object

during    the    prosecution’s    opening    or     closing   arguments     or

“contemporaneously to the presentation of the evidence.” Commonwealth

v. Sanchez, 36 A.3d 24, 42 (Pa. 2011).            This case posed a peculiar


                                     -4-
J-S44027-16



challenge for Appellant insofar as the Commonwealth made no closing

argument and did not originally construe Appellant’s actions with the caution

sign as an aggravated assault.     That the aggravated assault charge could

relate to the incident with the caution sign was first intimated by the juvenile

court during Appellant’s closing statements.        N.T., Suppression Hearing,

10/2/2015, at 69. However, nothing prevented Appellant from raising the

discrepancy issue at that time.    Instead, he merely disputed whether the

caution sign qualified as a deadly weapon. Id. Appellant’s first expression

of the discrepancy issue came in his 1925(b) statement, which we have

repeatedly said is insufficient to preserve a question for appeal. See, e.g.,

Hinkal v. Pardoe, 133 A.3d 738, 746 (Pa. Super. 2016) (en banc); Davis

v. Woxall Hotel, Inc., 577 A.2d 636, 639 n.3 (Pa. Super. 1990).           Thus,

Appellant has waived his first issue and we need not consider it.          See

Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived and

cannot be raised for the first time on appeal.”).

      With his second issue, Appellant asserts that the evidence adduced at

the hearing was insufficient to support a finding of guilt for aggravated

assault. Appellant’s Brief at 20-24. Our standard of review when evaluating

the sufficiency of evidence is well established: we “determine whether the

evidence, and all reasonable inferences deducible [therefrom], viewed in the

light most favorable to the Commonwealth as verdict winner, [was]

sufficient to establish all of the elements of the offense beyond a reasonable

doubt.”   Commonwealth v. Ratsamy, 934 A.2d 1233, 1237 (Pa. 2007)

                                     -5-
J-S44027-16



(quotation omitted). Moreover, we must evaluate the entire trial record and

consider all evidence received by the juvenile court.     Commonwealth v.

Watkins, 843 A.2d 1203, 1211 (Pa. 2003).

      Applying the above standard to the present case, we conclude that

there was insufficient evidence to adjudicate Appellant delinquent of

aggravated assault.   Relevant to the present case, “[a] person is guilty of

aggravated assault if he . . . attempts to cause or intentionally or knowingly

causes bodily injury to another with a deadly weapon.”           18 Pa.C.S.A.

§ 2702(a)(4).   As stated previously, the juvenile court based Appellant’s

liability for aggravated assault on his actions with the plastic caution sign.

N.T., Suppression Hearing, 10/2/2015, at 69, 71-72. Appellant particularly

challenges the juvenile court’s tacit finding that the caution sign was a

deadly weapon. Appellant’s Brief at 22-23. While the record amply supports

that Appellant attempted to cause the victim bodily injury, it is devoid of any

evidence suggesting that the caution sign was a deadly weapon.

      “A deadly weapon need not be, of course, an inherently lethal

instrument or device.” Commonwealth v. McCullum, 602 A.2d 313, 323

(Pa. 1992).   In this case, the relevant inquiry is whether the caution sign

was a “device or instrumentality which, in the manner in which it [was] used

or intended to be used, [was] calculated or likely to produce death or serious




                                     -6-
J-S44027-16



bodily injury.”4 18 Pa.C.S.A. § 2301. Here, the testimony presented at the

hearing established that Appellant swung the caution sign toward the victim

twice, striking him once on his side. N.T., Suppression Hearing, 10/2/2015,

at 12-14. Although the victim testified to being fifty years old at the time of

the incident at the pizzeria, there was no evidence that the sign harmed him

in any way.5 Similarly, the juvenile court never entertained any evidence as

to whether Appellant used, or intended to use, the sign in a manner

“calculated or likely to produce death or serious bodily injury.”         Reviewing

the totality of the record, we cannot say that the scant evidence in this case

sufficed to prove, beyond a reasonable doubt, that the caution sign was a

deadly weapon.       Accordingly, we conclude that the juvenile court erred in

adjudicating Appellant delinquent for aggravated assault.

         Parenthetically, we address the Commonwealth’s assertion that the

evidence was sufficient to hold Appellant responsible for aggravated assault

as   a     co-conspirator.       See     Commonwealth’s    Brief    at   10.        The

Commonwealth’s argument is misguided.              The juvenile court expressly

rejected the Commonwealth’s proffer of a co-conspirator theory of liability.

N.T.,    Suppression     Hearing,    10/2/2015,   at   54-55.      Contrary    to   the
____________________________________________


4
  A bodily injury is “serious” if it “creates a substantial risk of death or . . .
causes serious, permanent disfigurement, or protracted loss or impairment
of the function of any bodily member or organ.” 18 Pa.C.S.A. § 2301.
5
  The Commonwealth conceded that the caution sign had not caused a
serious bodily injury. N.T., Suppression Hearing, 10/2/2015, at 70.



                                           -7-
J-S44027-16



Commonwealth’s characterization, the juvenile court’s conclusion was not

that it could not hold Appellant jointly liable; rather, it was that it would not

do so in light of the Commonwealth’s failure to satisfy its burdens of

production and persuasion. The juvenile court’s finding being one of fact, we

cannot re-weigh the evidence and thereby usurp its role as fact-finder. See

Triffin v. Dillabough, 716 A.2d 605, 607 (Pa. 1998) (“When this Court

entertains an appeal originating from a non-jury trial, we are bound by the

trial court’s findings of fact, unless those findings are not based on

competent evidence.”); accord Commonwealth v. Scolieri, 813 A.2d 672,

674 n.2 (Pa. 2002).

      In sum, the evidence presented before the juvenile court was

insufficient to sustain the finding of delinquency for aggravated assault.

Accordingly, we reverse the adjudication based on aggravated assault, but

otherwise affirm the adjudication of delinquency.        Because our decision

disrupts the basis for the dispositional order, we remand for a new

dispositional hearing.

      Adjudication reversed in part, and affirmed in part.      Case remanded

for a new dispositional hearing. Jurisdiction relinquished.




                                      -8-
J-S44027-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2016




                          -9-